Citation Nr: 1524891	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits based on a grant of service connection for schizoaffective disorder, bipolar type, to include whether any amount of such payment is reasonable.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that the appellant was not entitled to a fee representing a percentage of past due benefits awarded the Veteran. 


FINDING OF FACT

Payment of a fee in any amount of past due benefits would be excessive or unreasonable, as the appellant submitted no evidence or argument on the Veteran's behalf, did not take any procedural actions with respect to the claim on which benefits were awarded, spent negligible time on the case during the four months his services were retained, and the award of benefits was entirely unrelated to the appellant's representation. 


CONCLUSION OF LAW

Entitlement to any amount of past due benefits based on a grant of service connection for schizophrenia is not established.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to twenty percent of past due benefits payable to the Veteran based on a grant of service connection for schizophrenia.  In this regard, an October 2012 attorney fee agreement between the appellant and the Veteran stipulates that twenty percent of the total amount of any past due benefits awarded on the basis of the Veteran's claim would be paid directly by VA to the attorney out of any such benefits.  A May 2013 rating decision subsequently granted service connection for schizoaffective disorder, bipolar type, effective February 7, 2008.  However, the RO determined in a June 2013 decision, from which this appeal stems, that the appellant was not entitled to any amount of the fee out of the past due benefits awarded the Veteran.  For the following reasons, the Board finds that entitlement to such benefits is not established. 

The appellant provided no representation or services to the Veteran in the very short amount of time he was retained as the attorney representative with respect to the Veteran's service connection claim for an acquired psychiatric disorder, including schizophrenia and schizoaffective disorder, among other psychiatric disorders.  By the time a power of attorney (VA Form 21-22A) designating the appellant as representative was signed, in late October 2012, the appeal had already been certified to the Board, and the Board had reopened the claim and remanded it for further development in a February 2012 decision.  A Veterans Service Organization (VSO) had represented the Veteran up to that point.  During the four-month period the appellant was the representative of record, he requested copies of a statement of the case (SOC), the claims file, and the Board's February 2012 decision.  He also submitted a service connection claim for posttraumatic stress disorder (PTSD) on the Veteran's behalf, which was later denied in a November 2013 rating decision.  No argument or evidence was submitted by the appellant, and he did not take any procedural actions with respect to the claim for which benefits were granted.  Indeed, no other communication from the appellant was received by VA.  

In late February 2013, the appellant's services were withdrawn, and a new VSO was appointed by the Veteran.  As noted above, service connection for schizoaffective disorder, bipolar type, was granted in a May 2013 rating decision.  The grant was based in part on a March 2012 VA examination report in which the examiner rendered a positive nexus opinion.  The examination and opinion were obtained pursuant to the Board's February 2012 remand directives, and were of record well before the appellant took on representation in late October 2012.  

The appellant has not advanced any argument or evidence in support of this appeal.  He simply references the October 2012 fee agreement, which provides that the client may discharge the attorney at any time, but that the attorney may still be entitled to attorney fees.  He also cites to 38 C.F.R. § 14.636(f), which provides, in relevant part, that fees which do not exceed twenty percent of any past-due benefits awarded shall be presumed to be reasonable.  In other words, the attorney argues that by virtue of the agreement alone, he is entitled to such benefits, irrespective of the amount of work performed or services rendered during the time he was retained as representative.  In essence, the attorney wishes to receive an amount in excess of $30,000 due the Veteran for a disability incurred as a result of his active service in the U.S. military, and which he had been pursuing since at least February 2008, merely because the appellant was the appointed representative of record for four months in late 2012 and early 2013, and notwithstanding the fact that the grant was entirely based on evidence obtained well before the appellant entered the scene, when the appellant did not otherwise submit any evidence or argument in his capacity as representative, and when his representation in no way contributed to or was responsible for the grant of benefits. 

Under VA law, as relevant to this claim, agents and attorneys may charge claimants or appellants for representation provided that the agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, a notice of disagreement (NOD) with respect to that decision has been filed on or after June 20, 2007, the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 (2014), and has complied with the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(b).  

There is no issue as to whether the appellant was eligible to charge a fee for services provided.  An AOJ decision on the service connection claim for a schizoaffective disorder had been issued and the Veteran had filed a NOD initiating an appeal of this decision after June 20, 2007.  The power of attorney and fee agreement requirements set forth in § 14.636 were also satisfied, including those pertaining to the collection of a fee out of past due benefits awarded the Veteran, as specified in § 14.636(g).  

The question is whether payment of any amount of the fee is reasonable.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has observed that the line between entitlement to attorney fees and the reasonableness of such fees is not always clear.  Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002).  Given the facts at hand, the Board finds that this line dissolves to the point where the two inquiries become one, as no amount of recovery of a fee would be reasonable in this case.

In this regard, when an attorney representation contract is terminated but the attorney claims entitlement to a portion of the past-due benefits awarded, the RO should evaluate whether he or she is "eligible" to collect the fee, and then, upon objection of either party or on the Board's own initiative, the Board may review the fee for reasonableness.  Lippman v. Nicholson, 21 Vet. App. 184, 190 (2007).  As the RO has determined that the appellant was not entitled to the fee, the Board may properly consider the issue of reasonableness.  See id.

With regard to reasonableness of the fee, VA law generally provides that fees which do not exceed twenty percent of any past-due benefits awarded shall be presumed to be reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(f).  However, the Federal Circuit has held that an attorney discharged before completion of the case is entitled only to a fee reflecting his or her contribution to the litigation.  Scates v. Principi, 282 F.3d 1362, 1366 (Fed. Cir. 2002).  Thus, "an attorney with a contingent fee contract for payment of twenty percent of accrued veterans benefits awarded, discharged by the client before the case is completed, is not automatically entitled to the full twenty percent fee."  Id.  Rather, the attorney "may only receive a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Id.; cf. 38 U.S.C.A. § 5904(c)(3)(A) (providing that the Secretary of VA may order a reduction in the fee called for in the fee agreement if the Secretary finds that the fee is excessive or unreasonable). 

In determining whether fees are reasonable, the Board must consider the factors set forth in 38 C.F.R. § 14.636(e) and in Scates, 282 F.3d at 1368-69.  See Lippman, 21 Vet. App. at 190.  

Under 38 C.F.R. § 14.636(e), factors considered in determining whether fees are reasonable include: 
(1) The extent and type of services the representative performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the representative in giving the services;
(4) The amount of time spent on the case;
(5) The results the representative achieved, including the amount of any benefits recovered;
(6) The level of review to which the claim was taken and the level of the review at which the representative was retained;
(7) Rates charged by other representatives for similar services; and
(8) Whether, and to what extent, the payment of fees is contingent upon the results achieved.

The presumption that twenty percent of past due benefits represents a reasonable fee may be rebutted through an examination of the above factors establishing that there is clear and convincing evidence that a fee within the twenty-percent range of any past due benefits awarded is not reasonable.  38 C.F.R. § 14.636(f).  Moreover, as discussed above, the Federal Circuit expressly held that an attorney discharged before completion of the case may not automatically receive the full amount of the twenty percent of past due benefits owed, but "may only receive a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Scates, 282 F.3d at 1366. 

The Scates factors with regard to the reasonableness of the fee include the reasons for terminating the attorney's representation before the case was completed, the proportion of the total days spent on the case, the number of hours spent on the case compared to the hours expended by other representatives, whether entitlement to a fee may be established on the theory of quantum meruit, whether the attorney can seek recovery from the Veteran in another forum, such as a state court, and whether other representatives are seeking legal fees.  Scates, 282 F.3d at 1368-69. 

The clear and convincing evidence shows that no fee would be reasonable in this case.  To the extent the inquiry turns on the amount that would "fairly and accurately reflect[]" the appellant's "contribution to and responsibility for the benefits awarded," it is obvious that the award of service connection for the Veteran's psychiatric disorder bore no relation to the appellant's representation whatsoever, as the award was based entirely on evidence that was already in the claims file by the time the appellant was appointed representative.  See Scates, 282 F.3d at 1366.  Indeed, as noted above, the appellant submitted no argument, information, or evidence on the Veteran's behalf.  Even if the appellant may have advised the Veteran in some manner, the grant of service connection was clearly not based on such advice, as it had nothing to do with any statements the Veteran made or action he took since the Board's February 2012 remand.  The March 2012 VA examination was also conducted prior to the appellant's appointment as representative.  Thus, a fee in any amount from past due benefits awarded the Veteran would not "fairly and accurately" reflect the appellant's "contribution to and responsibility for" the grant of service connection for schizoaffective disorder.  See id.

An examination of the factors under 38 C.F.R. § 14.636(e) further supports a finding that the clear and convincing evidence shows that no amount of a fee would be reasonable.  With regard to the first factor, the extent and type of services the representative performed, there is no evidence that the representative performed any services.  The representative did request copies of the claims file, statement of the case, and the February 2012 Board decision, and perhaps reviewed these materials.  However, to the extent such actions may be considered "services," they were negligible and essentially administrative in nature in the absence of any argument or evidence submitted on the Veteran's behalf, or rendering of advice to the Veteran that led to the benefits awarded.  The Board also observes that the appellant has never asserted that the claims file was reviewed by him or that he spent any meaningful amount of time on this case.  The fact that his representation lasted only four months in a claim spanning a period of over five years, and at a very late stage in the process, reinforces a finding that any services rendered in terms of reviewing the file or requesting information from VA were negligible.  

The second factor, the complexity of the case, is more or less inapplicable here where the appellant provided no argument or evidence on the Veteran's behalf, and did not take any other action on the case.  The Board will simply observe, however, that by the time the appellant took on representation in late October 2012, the Board had already remanded the case for a medical examination and opinion, and the March 2012 VA examination report and positive nexus opinion were already of record.  The appellant thus had essentially nothing to do (and indeed did nothing) but to wait for a possible favorable determination by the RO and then attempt to recoup attorney fees out of the award, and of course this is precisely what he did even though representation had been withdrawn prior to that time.  The appellant also should have known that when a favorable nexus opinion was already of record after the Board had remanded the case for further development, there was a very strong chance of a grant of benefits, and thus little or no work that would need to be done on his part, and factored this into the amount of fees that would be charged.  Of course, if the appellant was not aware of the nexus opinion, then this only further shows that little or no work was done on the case.  

With regard to the level of skill and competence required of the representative in rendering the services, this factor is also essentially inapplicable, as no services were provided.  The requesting of documents from VA only takes the most minimum of skill and competence, and thus in this sense this factor further supports a finding that the clear and convincing evidence shows that no amount of a fee would be reasonable. 

With regard to the amount of time spent on the case, the appellant has not specified the amount of time spent on the case.  The only evidence of time spent on the case is the appellant's requests for documents from VA.  Thus, there is every appearance that a negligibile amount of time was spent on the case, especially as the appellant was only the appointed representative for four months.  Accordingly, this factor also strongly contributes to a finding that the clear and convincing evidence shows that no amount of a fee would be reasonable.  

With regard to the results the representative achieved, including the amount of any benefits recovered, the appellant achieved no results on the Veteran's behalf, as explained above.  The grant of service connection had nothing to do with the appellant's representation of the Veteran.  Thus, this factor strongly supports a finding that the clear and convincing evidence rebuts the presumption of reasonableness of the fee, and that no fee would be reasonable in this case. 

The sixth factor, the level of review to which the claim was taken and the level of the review at which the representative was retained, also clearly and convincingly shows that no fee would be reasonable.  As explained above, the appellant accepted to be the representative in this case after the appeal had already been certified to and remanded by the Board, and when very favorable evidence had already been developed.  The appellant thus did not take this claim to any level of review, but instead simply put himself in the way of a potential windfall by taking on representation at a late stage in the process under the fee agreement at issue.  This may not always be the case when an attorney takes on representation at this stage, but it was so here.  

With regard to the rates charged by other representatives for similar services, the Board is confident that a fee of twenty percent out of past due benefits awarded, in this case amounting to over $30,000.00, to request documents from VA and possibly review the claims file, is not what is normally charged for such services.  Indeed, apart from these administrative tasks, no services were really provided.  Thus, there is no meaningful way to compare rates for services charged.  Even if this were a widespread practice, however, it would not support the reasonableness of the fee. 

Finally, with regard to what extent the payment of fees is contingent upon the results achieved, no results were achieved by the appellant.  The October 2012 fee agreement is careful to state that the client agrees to pay a fee equal to 20 percent of any past due benefits awarded "on the basis of the client's claim."  The fee thus was not contingent on any results achieved by the appellant himself, or on the amount of work performed by him.  Of course, the sense of the language in the regulation is that a fee contingent on a grant of benefits is more reasonable than a fee charged even when no benefits are granted in the case.  Nonetheless, this factor cannot overcome the overwhelming evidence showing that the appellant did little or no work on the case, and that the grant of service connection was entirely unrelated to his representation.  As already explained, the claim was granted based on evidence that had been in the file for several months prior to the appellant's representation, and the appellant did not submit any argument or evidence, or initiate any procedural actions with respect to this claim.  Moreover, the Veteran did not submit any argument or evidence, or take any procedural action related to the award of benefits for schizoaffective disorder, between the Board's February 2012 remand and the May 2013 rating decision granting service connection.  Thus, the Veteran did not profit from any advice that may have been rendered by the appellant.  Accordingly, this factor does not support the reasonableness of the fee, or of any fee. 

In sum, consideration of the § 14.636(e) factors leads to a finding that the clear and convincing evidence rebuts the presumption of reasonableness of the fee of twenty percent of past due benefits owed, and that no amount of fee would be reasonable. 

The Scates factors further support the Board's finding that any fee would be unreasonable, or are neutral on the issue.  With regard to the reasons for terminating the attorney's representation before the case was completed, this factor is irrelevant here.  It would be relevant in cases where the attorney did some amount of work on the case, and the termination suggested some fault or bad faith on the part of the client or representative.  In this case, when the representation lasted only four months in a case spanning over five years, when it was undertaken at a late stage in that process after the Board had already remanded the claim, when no argument or evidence was submitted or procedural actions taken with regard to the claim by the appellant or under his advice, and when the award of benefits had nothing to do with the appellant's representation, the reasons for the withdrawal before completion of the case are immaterial, and could never be favorable to the appellant.  Even if, for the sake of argument, the Veteran terminated the representation arbitrarily or due to some conflict with the appellant, he did not in any way benefit from this representation, for the reasons already extensively discussed above.  Accordingly, this factor does not favor the appellant.

With regard to the proportion of the total days spent on the case and the number of hours spent on the case compared to the hours expended by other representatives, the appellant has not submitted any evidence or argument on these issues.  Again, the Board notes that the representation lasted four months in a claim spanning over five years, which represents about six percent of that time, and the only apparent work done on the case was to request documents from VA.  Thus, the time spent on the case was negligible in itself and certainly insignificant compared with the time spent by the VSO's in terms of length of representation.  Accordingly, this factor weighs against the reasonableness of the fee. 

With regard to whether entitlement to a fee may be established on the theory of quantum meruit, the value of the appellant's services, which were confined to requests for documentation from VA, and perhaps a review of the claims file (assuming this was done, which the appellant has not stated), is negligible.  Accordingly, this factor does not favor the appellant.  

With regard to whether the attorney can seek recovery from the Veteran in another forum, such as a state court, the fee agreement provides that the client shall reimburse the attorney "for all costs and expenses incurred by attorney [sic], including but not limited to fees fixed by law or assessed by public agencies, court fees, and consultative exams [sic]."  If the appellant incurred any expense with respect to this case during the four months he represented the Veteran, he may seek such recovery in the appropriate forum.  The attorney is also free to seek any fee to which he believes he is owed directly from the Veteran, as indicated by the fee agreement.  Thus, this factor does not favor the appellant. 

With regard to the last Scates factor, namely whether other representatives are seeking legal fees, the Veteran was represented by VSOs prior to and following the appellant's representation, and they have not charged fees for their services.  This factor is essentially irrelevant in this case, and is thus neutral or does not favor the appellant.  

Finally, the overarching principle articulated in Scates, which informs and transcends the other factors, is that an attorney "may only receive a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded" when representation is terminated prior to completion of the case.  See Scates, 282 F.3d at 1368-69.  As the appellant did not contribute in any way to, and bears no responsibility for, the benefits awarded, no amount of a fee would be reasonable, as any amount would be in excess of what would fairly and accurately reflect the value of the appellant's services in this respect. 

In sum, entitlement to payment of attorney fees from past-due benefits based on the grant of service connection for schizoaffective disorder, bipolar type, is denied.  See 38 U.S.C.A. § 5904; 38 C.F.R. § 14.636; Lippman, 21 Vet. App. at 190. 


ORDER

Entitlement to payment of attorney fees from past-due benefits based on a grant of service connection for schizophrenia is denied. 



	                        ____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


